COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Houston Progressive Radiology Associates, PLLC, Rodolfo L. Garcia
                         and Brandon C. Stroh v. Stephen B. Lee, M.D.. P.A. a Texas
                         Professional Association , Dean Paul Chauvin, Jr., M.D., P.A., a Texas
                         Professional Association, and Michael Nguyen, M.D.

Appellate case number:   01-14-00467-CV

Trial court case number: 2014-12279

Trial court:             80th District Court of Harris County

       Appellant Houston Progressive Radiology Associates, PLLC’s Amended Unopposed
Motion to Substitute Counsel filed on August 5, 2014 is GRANTED. The Clerk of this Court is
ordered to substitute Paul D. Clute for Fields Alexander as counsel of record for Houston
Progressive Radiology Associates, PLLC.

Judge’s signature: ___/s/ Rebeca Huddle
                   X Acting individually    Acting for the Court


Date: September 25, 2014